DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 was filed after the mailing date of the Notice of Allowance on 6/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-18, and 20 are allowed.

Examiner has considered the references listed in the IDS submitted on 8/24/2021, but finds that it does not teach the claimed limitations, alone or in combination with the cited prior art.
Examiner notes that said IDS references Applicant’s “Response to Extended Search Report dated April 8, 2020 from counterpart European Application”, with said Extended Search Report having already been disclosed by Applicant; see IDS submitted on 5/18/2020.  Applicant’s “Response to Extended Search Report dated April 8, 2020 from counterpart European Application” does not appear to have any further relevance to the allowed claims other than what is already disclosed within said Extended Search Report.
Examiner has previously stated, in the Office Actions dated 10/16/2020 and 2/22/2021, that said Extended Search Report rejects the limitations of now-cancelled claim 2 based on WIPO Madsen by first relying on the assertion that the terms “configuration paths” and “overlapping resources” are vague and unclear, then proceeding to reject the claim while ignoring these terms by citing WIPO Madsen ¶0167, and that Examiner disagrees with the Extended Search Report because Examiner finds that the terms are defined within Applicant’s Specification [0060]; WIPO Madsen ¶0167 teaches checking 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441